Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 24, 2017

                                      No. 04-16-00085-CV

 WHATABURGER, INC., CA Development LLC, CA Real Estate LLC, Cinco Aguilas LLC,
Tres Aguilas Enterprises LLC, Tres Aguilas Management LLC, Whataburger International LLC,
              Whataburger Real Estate LLC, Whataburger Restaurants LLC, et al.,
                                         Appellants

                                                 v.

                             WHATABURGER OF ALICE, LTD.,
                                     Appellee

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-01431
                           Honorable Gloria Saldana, Judge Presiding


                                         ORDER
        It has come to our attention that appellant’s motion for extension of time to file its reply
brief has not been ruled on by this Court. The motion is GRANTED.


It is so ORDERED on January 24, 2017.

                                              PER CURIAM


ATTESTED TO: ___________________________________
            Keith E. Hottle
            Clerk of Court